Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
Preliminary amendment filed September 26, 2019 received and entered into record.  In this application claims 1-16 filed September 26, 2019 are pending in which claims 1 and 7 are in independent forms.

Priority







Acknowledgment is made of applicant's claims benefit of Chinese Application No. 201710188552.3 filed 3/27/2017.

Abstract
Amendment to the Abstract in the remark filed on 9/26/2019 has been considered and entered into record.

Specification
Amendment to the specification in the remark filed on 3/10/2020 has been considered and entered into record.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 9/26/2019 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

ALLOWANCE
	Claims 1-16 are allowed over the prior art of record.

REASON FOR ALLOWANCE
	The prior art of made of record, Mamou et al. (US Patent Pub. No. 2005/0223109) discloses:
Mamou et al. teach a method that include a variety of enterprise data integration functions such as: an extraction function, a data transformation function, a loading function, a metadata management function, a data profiling function, a mapping function, a data quality function, a data cleansing function, and an atomic data repository function (Par. 32-43),
Mamou et al. also teach a method that the data integration function includes one or more of a data auditing function, a matching function, a probabilistic matching function, a metabroker function, a data migration function, a semantic identification function, a filtering function, a refinement and selection function, a design interface function, an analysis function, a targeting function, a primary key provision function, a foreign key provision function, a table normalization function, a source to target mapping function, an automatic generation of data integration job functionality, a defect detection function, a performance measurement function, a 
Mamou et al. finally teach a method that the primary key module may determine that the customer name column should be a primary key for a customer information table. This information may be used to assist in designing a target database for an (Extract, Transform, Load (ETL) operation or other data integration process requiring a data target (Par. 446),
YASSEN et al. United States Patent Pub. No. 2014/0149180) discloses:
YASSEN et al. teach a method that customer  view object is a logical representation of the physical schema of the customer data, and may be populated when customer data stored in the schema is read, such as by running a query on the customer table. Since the view objects represent the physical customer table, each view objects has a primary key which is an integration ID.   The integration ID is the view object level for read-only data, such as customer, asset, lead, etc. Integration is at the Rule Language (RL) level for all deductions (Par. 75).  However, after careful consideration the applicant’s application is relates to the technical field of “…; acquiring to-be-integrated identity ID information provided by a to-be-integrated data source among a plurality of data sources, wherein the to-be-integrated ID information comprises one or more to-be-integrated ID entries; judging, for each of the to-be-integrated ID entries, whether an internal ID entry matching the to-be-integrated ID entry exists in a pre-created ID graph, wherein the ID graph is null or comprises one or more internal ID entries respectively associated with primary keys in a one-to-one correspondence; acquiring, in a case that an internal ID entry matching a first to-be-integrated ID entry among the to-be-integrated ID entries exists, primary key information of the internal ID entry matching the first to-be-integrated ID entry; determining, in a case that the primary key information corresponding to the first to-be- integrated ID entry comprises two or more primary keys, a first target primary key having the highest associativity with the first to-be-integrated ID entry from the two or more primary keys according to a first predetermined evaluation rule; and integrating the first to-be-integrated ID entry into an internal ID entry corresponding to the first target primary key” as recited in claims 1 and 7.  The prior arts of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1 and 7 as a 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keil United States Patent Publication No. 2011/0264921,
KACHER et al. United States Patent Publication No. 2014/0074801,
Iqbal United States Patent Publication No. 2011/0040703.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.
CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/F.K/Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157